This is an action by a sheriff for poundage upon the service of a writ in an action brought by Winthrop De Wolf, receiver, against the A.  W. Sprague Manufacturing Company and others. The writ in that case was served by attachment of real estate, and attachments were made in three different counties.
The court has heretofore decided that only one poundage was taxable as costs. The court now decides that the poundage is apportionable among the several officers who made the attachments, according to the proportionate values of the estates respectively attached by them. The case will stand for a further hearing on the question of amount.
Case reserved for hearing.